DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sheet transport path adjustment mechanism” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, “a second portion of the main transport path” is recited in lines 5-6 however this is already introduced in lines 10-11 of Claim 1. Proper antecedent basis should be used.
Claim 9 recites the limitation "the captured…second images" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is the Examiner’s position that Claim 9 depend from Claim 8.
	Claims 3-5 are rejected by dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 13, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al. (US Pub No. 2019/0308832 A1).
	Regarding Claim 1, Warner et al. discloses
a sensor system (206) which captures at least a first image (206 is a CCD) of a sheet of print media as the sheet is conveyed on a main transport path (along 208) between a print media supply module (102) and a marking device (114) of an image rendering module (104); 
a control module (108) which computes a lateral error for the sheet, based on the captured at least first image, and computes an adjustment based on the computed lateral error ([0027]); and 
a sheet transport path adjustment mechanism (202, 204) which translates a first portion (path section at 116) of the main transport path relative to a second portion (the path inside 104) of the main transport path, based on the computed adjustment ([0030]).
Regarding Claims 2 and 16, Warner et al. discloses
a first adjustment component (202) which translates a first housing (116, see Fig. 1) of the media supply module relative to a second housing (body of 104) of the image rendering module to translate a first portion (path section at 116) of the main transport path in the first housing relative to a second portion (the path inside 104) of the main transport path in the second housing.
Regarding Claim 7, Warner et al. discloses
a first full width array scanner (206 as seen, spans the entire width of the sheet), which is positioned to capture a first image (206 is a CCD) of the sheet on the main transport path upstream of the marking engine (of 114).
Regarding Claim 13, Warner et al. discloses
receiving a captured first image (via CCD 206) of a sheet of print media as the sheet is conveyed on a main transport path (along 208) between a print media supply module (102) and a marking device (114) of an image rendering module (104); 
computing a lateral error ([0027]) for the sheet, based on the captured first image; 
computing an adjustment based on the computed lateral error when the lateral error exceeds a threshold ([0024]); and 
providing instructions for translating a first portion (path section at 116) of the main transport path relative to a second portion (the path inside 104) of the main transport path, with a first automated adjustment component (202), based on the computed adjustment ([0030]).
Regarding Claim 14, Warner et al. discloses
computing of the lateral error, computing the adjustment, and providing instructions are performed with a processor (108).
Regarding Claim 18, Warner et al. discloses
repeating the receiving of a captured first image, computing a lateral error for the sheet, computing an adjustment based on the computed lateral error when the lateral error exceeds the threshold; and providing instructions for translating the first portion of the main transport path relative to the second portion of the main transport path, with the first automated adjustment component, based on the computed adjustment (i.e. re-executing, per [0035]-[0036]).
Regarding Claim 19, Warner et al. discloses
a non-transitory recording medium (memory 110, see [0020]) storing instructions, which when executed on a computer, causes the computer to perform the method of claim 13.
Regarding Claim 20, Warner et al. discloses
memory (110) which stores instructions for:
	receiving at least a first image (via CCD 206) of a sheet of print media captured as the sheet is conveyed on a main transport path (along 208) between a print media supply module (102) and a marking device (114) of an associated image rendering module (104); 
		computing a lateral error ([0027]) for the sheet, based on the captured at least first image; 
		determining whether the lateral error exceeds a threshold ([0024]); 
		computing an adjustment based on the computed lateral error when the lateral error exceeds the threshold ([0027]); and 
		providing the computed adjustment to an associated sheet transport path adjustment mechanism (202, 204) configured for automatically translating a first portion (path section at 116) of the main transport path relative to a second portion (the path inside 104) of the main transport path, based on the computed adjustment ([0030]); and 
a processor (108) which executes the instructions.

Allowable Subject Matter
Claims 3-6, 8, 10-12, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a first bracket linking a first housing to a second housing as claimed (Claims 3-5) or a second adjustment component to translate a sheet feeder as claimed (Claim 6) or a second full width array scanner (Claim 8) or a third adjustment component translating a duplex transport path portion (Claims 10 and 11) or second and third full width array scanners (Claim 12). The prior art also does not show receiving a captured second image downstream of the marking device and computing/calculating/translating as claimed based on this (Claims 15 and 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 18, 2022